Citation Nr: 0725395	
Decision Date: 08/15/07    Archive Date: 08/22/07

DOCKET NO.  02-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1952 to 
October 1957.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied service connection for asbestosis.  In 
October 2005, the veteran testified before the undersigned 
Veterans Law Judge at a Board videoconference hearing at the 
RO.  A transcript of the hearing is of record.

The Board previously remanded this case three times for 
additional development, the first time for a medical opinion, 
the second for scheduling a Board hearing, and the third for 
a Stegall violation of the first remand.  

FINDING OF FACT

The competent and most probative medical evidence does not 
show any current asbestosis related to in-service asbestos 
exposure.


CONCLUSION OF LAW

Asbestosis was not incurred in service. 38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107, (West 2002 and Supp. 2007); 38 
C.F.R. §§ 3.303, 3.304 (2006); VAOPGCPREC 4-2000.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).   VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability. Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant with notice in January 2004 and 
May 2006, subsequent to the initial adjudication.  While the 
notice was not provided prior to the initial adjudication, 
the claimant has had the opportunity to submit additional 
argument and evidence, and to meaningfully participate in the 
adjudication process.  The claim was subsequently 
readjudicated in December 2004 and April 2007 supplemental 
statements of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

The notification substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his possession 
that pertains to the claim.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology of 
any current lung disability, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The veteran seeks service connection for asbestosis.  He 
contends that he was exposed to asbestos in service while 
doing construction and demolition work and also living in 
barracks and onboard U.S. Navy ships.  He testified that he 
now has shortness of breath, tightness in his throat, and a 
cough, and relates those symptoms to his asbestos exposure in 
service.

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service. 38 C.F.R. § 3.303.

As to claims involving service connection for asbestos-
related diseases, there are no special statutory or 
regulatory provisions.  However, the VA Adjudication 
Procedure Manual, M21-1 (M21-1), and opinions of the United 
States Court of Appeals for Veterans Claims (Court) and VA 
General Counsel provide guidance in adjudicating these 
claims.

VA must determine whether military records demonstrate 
asbestos exposure during service, and, if so, determine 
whether there is a relationship between asbestos exposure and 
the claimed disease. M21-1, Part VI, 7.21(d)(1).  The most 
common disease is interstitial pulmonary fibrosis 
(asbestosis).  Asbestos fibers may also produce pleural 
effusions and fibrosis, pleural plaques, and mesotheliomas of 
pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract. M21- 1, Part VI, 7.21(a)(1).  The 
clinical diagnosis of asbestosis requires a history of 
exposure and radiographic evidence of parenchymal lung 
disease. M21-1, Part VI, 7.21(c).  Some of the major 
occupations involving exposure to asbestos include mining, 
milling, work in shipyards, demolition of old buildings, 
carpentry and construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement and pipe products, and military 
equipment, etc. M21-1, Part VI, 7.21(b)(1). See VAOPGCPREC 4- 
2000.

The relevant factors discussed in the manual must be 
considered and addressed by the Board in assessing the 
evidence regarding an asbestos related claim.  However, the 
pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service. Dyment v. West, 13 Vet. App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, there is sufficient evidence to show exposure to 
asbestos in service.  The veteran served in the U.S. Navy 
from 1952 to 1957 and during his service was assigned to an 
Amphibious Construction Battalion.  The Navy Department 
indicated in November 2001 that they had no way of 
determining to what extent the veteran was exposed to 
asbestos during his Naval service, but that the General 
Specifications for Ships during this period required heated 
surfaces to be covered with an insulating material and that 
it was highly probable that asbestos products were used to 
achieve this end.  The Navy Department also noted that the 
veteran's occupation was a Construction Driver (CD) and found 
that the veteran's probability of exposure to asbestos was 
probable, although a positive statement that the veteran was 
or was not exposed could not be made.  Based on the veteran's 
job in construction in service, which is noted by M21-1 to 
involve exposure to asbestos, and the findings of the Navy 
department, his exposure to asbestos in service is presumed.

The next issue, therefore, is whether there is a relationship 
between in-service asbestos exposure and the claimed current 
disability.

The favorable evidence consists of an undated private medical 
opinion submitted in March 2001, on which a physician found 
that based on the veteran's records and a chest x-ray, a 
diagnosis of asbestosis could be made with a reasonable 
degree of medical certainty.  The physician noted that 
pulmonary asbestosis meant that the individual was suffering 
from an abnormality of the parenchymal lung tissue as a 
result of exposure to asbestos products.  The report noted, 
however, that the dates of exposure were after service from 
1959 to 1994, including working with a pulp machine and in 
maintenance.

Another private physician submitted a letter in March 2001 
stating that he was a board certified internist and had 
examined the veteran's medical records.  He determined that 
on the basis of occupational history and the B-reading of the 
chest x-ray, the veteran had asbestosis.

A March 2002 letter from a private physician notes that the 
veteran had been diagnosed previously with asbestosis and had 
a history of being onboard ship in the Navy as a Seabee with 
probable asbestos exposure during that time.  The physician 
found that this could have contributed to any asbestos-
induced lung disease that was present.

The unfavorable evidence includes a December 2001 VA 
examination report on which the veteran stated that he was 
exposed to asbestos while on Navy ships between January 1952 
and October 1957 and that he was in a construction type of 
occupation, but denied handling asbestos himself.  He also 
indicated that he used to smoke one-and-a half packs of 
cigarettes until 1988 when he quit and that he also was 
diagnosed with coronary artery disease and essential 
hypertension for the past several years.  The veteran denied 
any specific treatment for his lung condition or any past 
history of any significant lung disease.  On physical 
examination, the examiner indicated that no significant lung 
disease was detected clinically at that time.  The pulmonary 
function test was reported normal.  The chest x-ray, which 
was discussed with the radiologist, was reported to be normal 
without any radiological evidence of pulmonary asbestosis.  
The examiner determined that the veteran's mild shortness of 
breath on physical exertion could be attributed to coronary 
artery disease and essential hypertension.

A November 2004 VA examination report notes that there were 
some issues with shortness of breath.  The examiner noted 
that in this particular case, the presence of asbestosis was 
determined by findings of a radiographic abnormality 
compatible with asbestosis along with abnormalities of 
pulmonary function testing.  In the absence of findings of 
abnormalities on these tests, any history of exposure to 
asbestos or any complaints of dyspnea became irrelevant.  
However, the period of time of exposure to asbestos 
reportedly was relevant when a radiographic abnormality was 
due to asbestos exposure.  The examiner reviewed the claims 
file and noted that the veteran had a relatively short period 
of exposure to asbestos while in the military and apparently 
had some further exposure to asbestos after service.  The 
examiner noted that previously there was an impression of 
asbestosis based upon evaluation of radiographic studies and 
presence of coronary artery disease, as well as a long 
history of heavy smoking, although the veteran eventually 
quit.  The examiner reviewed a November 2004 chest x-ray, 
which showed that the heart and mediastinal structures 
appeared normal.  The lungs were clear of infiltrates and 
there were no significant areas of pleural thickening or 
pleural plaques.  The examiner noted that he was rather 
impressed by the absence of changes of pulmonary fibrosis or 
nodularity and that he could state with a high degree of 
certainty that the veteran did not have clinically 
significant asbestosis.  Additionally, to support this 
conclusion, the veteran had a completely normal pulmonary 
function test with no evidence of any restrictive impairment 
that would be expected with clinically significant 
asbestosis.  A further support to the absence of significant 
asbestosis reportedly was the presence of an excellent 
arterial partial pressure of oxygen for a 69-year-old 
patient.  In conclusion, the examiner found that the veteran 
did not have clinically significant asbestosis and any 
dyspnea present would have to be attributed to another 
disorder.

An August 2006 VA examination report shows that the claims 
file was extensively reviewed.  The veteran reportedly had 
asbestos exposure in service between 1952 and 1957 but the 
intensity of the exposure was not clear.  He indicated that 
he had shortness of breath on walking, but stated that he 
could walk approximately half a mile before having to sit 
down.  He also had an unproductive cough, which he had for 
many years, gradually increasing over the last several years.  
He reportedly worked in a paper mill for almost 30 years, the 
first 20 of which as a maintenance pipe fitter and last 10 in 
production.  He quit tobacco in 1988, but prior to this had 
smoked almost 35 years, since 1952.  On physical examination, 
the lungs were clear to auscultation throughout all fields, 
without wheezes, rales, or rhonchi.  August 19, 2006 chest x-
rays showed an interval increase and size of a nodular 
density in the lower lung field on the lateral view of the 
chest; it was not mentioned as to which lung field this was 
in the report.  A subsequent computed tomography (CT) scan 
was done on August 15, 2006, which showed that no nodular 
masses were seen in the lungs, corresponding to the 
abnormality noted on the lateral chest radiograph.  There 
were bridging osteophytes at T9 through 10, which were 
believed to account for this opacity.  There was no 
consolidation, pleural effusion, adenopathy, or endobronchial 
lesion.  The heart, pericardium, and remainder of the chest 
wall were all normal and intact.  A pulmonary function test 
done in July 2006 showed normal lung volume, normal diffusion 
capacity, and normal arterial blood gas.  The examiner noted 
the previous November 2004 report and that the presence of 
coronary artery disease and long history of smoking could 
account for the veteran's complaints of being somewhat short 
of breath.   At the time of the radiograph studies, the lung 
then, as on the present examination, was clear of infiltrates 
with all mediastinal structures appearing normal.  There was 
no evidence then, as on present examination, of pleural 
thickening or pleural plaques.  Also, then, as on present 
examination, the veteran had normal arterial oxygen pressures 
and completely normal function tests with no evidence of any 
restrictive impairment that would be expected with clinically 
significant asbestosis.  The diagnosis was no objective 
evidence of clinically significant asbestosis.

In November 2006, the same examiner was asked to clarify the 
significance of a "B reading of a chest x-ray," which had 
been noted on a March 2001 private medical statement that 
found evidence of asbestosis.  The examiner explained that 
according to the National Institute for Occupational Safety 
and Health (NIOSH), under their certification in chest 
radiography, a B reader examination was originally developed 
to identify physicians qualified to serve in national 
pneumonoconiosis programs.  The B reader test simply ensured 
that readers could demonstrate a certain competency in 
classifying a set of radiographs for the pneumonoconiosis and 
related diseases using the Internal Labor Office (LCO) 
classification system.  A physician who had been trained as a 
pulmonologist reportedly far exceeded these qualifications.    

The examiner went on to note the positive medical opinions of 
record and stated that she respectfully disagreed with the 
physicians' assessments of an asbestosis diagnosis for the 
following reasons.  She stated that there are three key 
findings that are necessary for a diagnosis of asbestosis: 
(1) A reliable history of exposure to asbestos with a proper 
latency period from the onset of exposure to the time of 
presentation.  Although the veteran fit these criteria, the 
normal exposure time of asbestos to become clinically 
significant 20 to 30 years later would be at least 10 years.  
The veteran did not seem to fit these criteria and although 
the intensity of the exposure was not documented, this would 
be a factor.  (2) Also a key finding needed for documentation 
was definitive evidence of interstitial fibrosis manifested 
by reduced lung volumes and/or diffusion capacity of carbon 
monoxide, and on physical examination findings such as end-
inspiratory crackles or the presence of typical chest 
radiographic changes consistent with interstitial lung 
disease.  The veteran currently had no findings consistent 
with these criteria.  (3)  The third key finding was the 
absence of other causes of diffuse parenchymal lung disease.  
Review of the veteran's chart showed that he definitely did 
have other causes for parenchymal lung disease, including 
longstanding heavy tobacco use, as well as almost three 
decades working with the private sector in a paper mill as a 
pipe fitter.  In summary, the examiner found that the 
veteran's case did not fulfill the criteria necessary for a 
diagnosis of asbestosis.  It was the examiner's opinion that 
the veteran had no evidence of clinically significant 
asbestosis.

The negative evidence in this case outweighs the positive.  
The two favorable March 2001 opinions are not probative 
because even though the physicians diagnosed asbestosis, they 
only note the veteran's post-service occupational exposure to 
asbestos and do not indicate any review of the claims file.  
The March 2002 private physician's opinion that the asbestos 
exposure in service could have contributed to the veteran's 
current asbestosis diagnosis is speculative at best.  A 
medical opinion based on speculation, without supporting 
clinical data or other rationale does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  The negative medical opinions dated in 
November 2004, August 2006, and November 2006 are of greatest 
probative value in light of the physicians having reviewed 
the evidence, discussed the evidence and examined the 
veteran.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(the opinion of a physician that is based on a review of the 
entire record is of greater probative value than an opinion 
based solely on the veteran's reported history).  The 
examiners also offered extensive rationale for why the 
veteran did not have asbestosis or any other respiratory 
disorder related to asbestos exposure in service, including 
normal chest x-ray and pulmonary function tests, and 
excellent arterial partial pressure of oxygen.  The veteran's 
current shortness of breath was attributed to other factors, 
including coronary artery disease, hypertension, and history 
of smoking.  Although the record shows evidence of exposure 
to asbestos in service, service connection cannot be granted 
if there is no present disability.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304, 3.306.  The medical evidence 
further notes that other factors in the veteran's history 
could relate to a current lung disorder, including a long 
post-service history of exposure to asbestos, and a long 
smoking history.   

Although the veteran has asserted that he has asbestosis 
related to asbestos exposure in service, this is not a matter 
for an individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the veteran's 
lay assertions have been considered, they are outweighed by 
the competent and most probative evidence of record, which 
does not show a diagnosis of asbestosis related to asbestos 
exposure in service.  Competent medical experts make this 
opinion and the Board is not free to substitute its own 
judgment for those of such experts.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

The preponderance of the evidence is against the service 
connection claim for asbestosis; there is no doubt to be 
resolved; and service connection is not warranted.   Gilbert 
v. Derwinski, 1 Vet. App. at 57-58.


ORDER

Entitlement to service connection for asbestosis is denied.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


